6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongate member comprising at least three superimposed layers, a middle layer thereof forming an oxygen barrier of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “118” has been used to designate both outlet membrane and outlet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Applicant’s abstract should be amended such that the legal phraseology such as “said” should be replaced with the legal phraseology or word “the”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recites the limitation "and a channel extending through the elongate member from an extremity of the elongate member opposite the second end, the cavity being in fluid communication with the outlet solely through the channel" in lines 11-13 and 7-10. It is unclear how the cavity is in fluid communication with the channel within the elongated member (i.e. through the middle of the elongated member), since the channel only extends from the outlet to the extremity of the elongate member inside of the cavity? The examiner suggest to amend claims 1 and 12 to include structure that would allow for the cavity to fluidly communicate (i.e. a fluid pathway) with the channel within the elongate member in accordance with Figures 1-3 and page 10, lines 6-19. 
Claim 4 recites the limitation "wherein an outlet membrane disposed upon and enclosing the outlet is ruptured by the elongate member" in lines 3-4.  It is unclear what additional structure is necessary to rupture the outlet membrane by the elongate member when the elongate member, extends from the second end into the cavity? It appears force upon the top or bottom of the beverage capsule could produce the rupture of the outlet membrane as recited in claim 4. The examiner suggest amending claim 1 to detail what is shown in Figures 1-3 and described on page 10, lines 4-9 of applicant’s written description. 
Claim 13 recites the limitation "the elongate member is displaced from the first, retracted position into the second, extended position so as to rupture the outlet membrane" in lines 2-4.  It is unclear what additional structure is necessary to rupture the outlet membrane by the elongate member when the elongate member, extends from the second end into the cavity? It appears force upon the top or bottom of the beverage capsule could produce the rupture of the outlet membrane as recited in claim 13. The examiner suggest amending claim 1 to detail what is shown in Figures 1-3 and described on page 10, lines 4-9 of applicant’s written description. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bartoli et al (US 9,493,297 B2).
With respect to claim 1, as best understood Bartoli et al discloses a beverage capsule (1) for a beverage-preparation apparatus (Col. 3, lines 43-48; Figures 1-4), comprising: a substantially cup-shaped capsule body (2) having a first end (108) and a second end (109), and defining a cavity (5) (Col. 4, lines 6-22; Figures 1-4); an outlet (116) disposed in the second end (109) in communication with said cavity (5) (Col. 4, lines 26-33; Figures 1-4); an injection membrane (19) disposed upon the first end (108) so as to close the cavity (5) (Col. 6, lines 4-13; Figures 1-4); a quantity of a beverage ingredient (P) disposed within the cavity (5) (Col. 3, lines 43-56; Figures 1-4); an elongate member (107) extending from the second end (109) into the cavity (5) (Col. 4, lines 12-22; Figures 1-4); and a channel (110) extending through the elongate member (107) from an extremity (118) of the elongate member (107) opposite the second end (109), the cavity (5) being in fluid communication with the outlet (116) solely through the channel (110) (Col. 4, lines 12-33; Figures 1-4). 

With respect to claim 2, Bartoli et al discloses that the extremity (118) of the elongate member (107) opposite the second end (109) is notched about at least part of the periphery thereof (Col. 4, lines 12-34; Figures 1-4).  

With respect to claim 3, Bartoli et al discloses that the extremity (118) of the elongate member (107) opposite the second end (109) is disposed proximate to the injection membrane (19), such that when the injection membrane (19) is deflected into the cavity (5) the injection membrane (19) bears upon the extremity (118) of the elongate member (107) (Col. 4, lines 41-52; Col. 6, lines 4-13; Figures 1-4).  

With respect to claim 4, as best understood Bartoli et al discloses that the elongate member (107) is mobile between a first, retracted position (i.e. force F downward position) and a second, extended position (i.e. normal position) wherein an outlet membrane (139) disposed upon and enclosing the outlet (116) is ruptured by the elongate member (107) (Col. 4, lines 58 thru Col. 5, line 2; Col. 5, lines 52-57; Figures 1-4).  25-47; Figures 1-4) 

With respect to claim 5, Bartoli et al discloses that the elongate member (107) is biased into the first, retracted position (Col. 4, lines 64 thru Col. 5, line 2; Col. 5, lines 52-57; Figures 1-4).  25-47; Figures 1-4).

With respect to claim 6, Bartoli et al discloses that the elongate member (107) is substantially cylindrical (Col. 4, lines 10-12; Figures 1-4).  
With respect to claim 11, Bartoli et al discloses that the capsule body (4) and the elongate member (107) are formed as separate components and subsequently assembled together (Col. 8, lines 21-27; Figures 1-4).  

With respect to claim 12, as best understood Bartoli et al teaches of a method for preparing a beverage (B)(Col 1, lines 16-24), comprising the steps of: providing a beverage capsule (1) for a beverage-preparation apparatus (Col. 3, lines 43-48; Figures 1-4), comprising: a substantially cup-shaped capsule body (2) having a first end (108) and a second end (109), and defining a cavity (5) (Col. 4, lines 6-22; Figures 1-4); an outlet (116) disposed in the second end (109) in communication with said cavity (5) (Col. 4, lines 26-33; Figures 1-4); an injection membrane (19) disposed upon the first end (108) so as to close the cavity (5) (Col. 6, lines 4-13; Figures 1-4); a quantity of a beverage ingredient (P) disposed within the cavity (5) (Col. 3, lines 43-56; Figures 1-4); an elongate member (107) extending from the second end (109) into the cavity (5) (Col. 4, lines 12-22; Figures 1-4); and a channel (110) extending through the elongate member (107) from an extremity (118) of the elongate member (107) opposite the second end (109), the cavity (5) being in fluid communication with the outlet (116) solely through the channel (110) (Col. 4, lines 12-33; Figures 1-4), injecting a volume of water (F) into the cavity (5) of the beverage capsule (1) to create a beverage (B) (Col. 4, lines 4-10; Figures 1-4); and dispensing the beverage (B) through the channel (110) of the elongate member (107) and the outlet (116) (Col. 4, lines 6-23). 

With respect to claim 13, as best understood Bartoli et al teaches of an opening step after the providing step, wherein the elongate member (107) is displaced from the first, retracted position into the second, extended position so as to rupture the outlet membrane (139) (Col. 4, lines 58 thru Col. 5, line 2; Col. 5, lines 52-57; Figures 1-4).  25-47; Figures 1-4).  

With respect to claim 14, Bartoli et al teaches of the opening step comprises exerting a force on the injection membrane (19) such that it is displaced into contact with the extremity (118) of the elongate member (107), the force being consequently exerted on the elongate member (107) (Col. 6, lines 4-18 and 45-47; Figures 1-4 ).  

With respect to claim 15, Bartoli et al teaches that the injection membrane (19) is depressed by a complementary structure of a capsule receptacle of a beverage-preparation apparatus in which the beverage capsule (1) is disposed (Col. 6, lines 45-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al (US 9,493,297 B2) in view of Frydman (US 2014/0069280 A1).
With respect to claim 7, Bartoli et al discloses that the elongate member (107) is a solid of revolution about a longitudinal axis (X) of the beverage capsule (1), the elongate member (107) having a substantially N-shaped cross-section in a plane parallel to the longitudinal axis (X), an orifice (31) being disposed in an apex (109a) of the elongate member (107) proximate to the outlet (116) (Col. 4, lines 34-57; Figures 1-4).  
Bartoli et al teaches the invention as described above but fails to explicitly teach of a substantially W-shaped cross-section in a plane parallel to the longitudinal axis (X). 
Frydman teaches of a substantially W-shaped cross-section in a plane parallel to the longitudinal axis (X) (Para. 0110-0113 and 0116; Figures 1-4).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Bartoli et al in view of Frydman to modify the N-shaped configuration of the elongate member as taught by Bartoli et al to incorporate the W-shaped configuration of the elongate member as taught Frydman, for providing a capsule allowing limitation of the risk of collapse while allowing extraction of a drink.
	
With respect to claim 10, Bartoli et al teaches that the elongate member (107) is formed separately with the capsule body (4) (Col. 8, lines 21-27; Figures 1-4).   
Bartoli et al teaches the invention as described above but fails to explicitly teach that the elongate member is formed integrally with the capsule body.   
 Frydman teaches that the elongate member is formed integrally with the capsule body (Para. 0104; Figures 1-4).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Bartoli et al in view of Frydman to modify the configuration of the elongate member and capsule body as taught by Bartoli et al to incorporate the configuration of the elongate member and capsule body as taught Frydman, for providing a capsule allowing limitation of the risk of collapse while allowing extraction of a drink.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al (US 9,493,297 B2) in view of Hunnicutt (US 4,986,172 A).
With respect to claim 8, Bartoli et al, as applied to claim 1, does not explicitly disclose that the elongate member is attached to the capsule body by a living hinge.  
However Hunnicutt teaches that the elongate member (162) is attached to the capsule body (164) by a living hinge (166) (Col. 9, lines 1-7; Figures 18-19).
  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Bartoli et al in view of Hunnicutt to modify the configuration of the elongate member of the capsule body as taught by Bartoli et al to incorporate the hinge configuration of the elongate member connected to the capsule body as taught Hunnicutt, for providing improvements in the brewing of beverages from liquid and beverage making material.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al (US 9,493,297 B2) in view of Halliday et al (US 8,033,211 A1).
With respect to claim 9, Bartoli et al, as applied to claim 1, does not explicitly disclose that the capsule body and the elongate member are formed by co-injection molding of at least two different plastic materials such that the capsule body and elongate member comprise at least three superimposed layers, a middle layer thereof forming an oxygen barrier.  
	Halliday et al teaches that the capsule body (2) and the elongate member (3) are formed by co-injection molding of at least two different plastic materials such that the capsule body (2) and elongate member (3) comprise at least three superimposed layers, a middle layer thereof forming an oxygen barrier (Col. 8, lines 37-45; Figures 10-21).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Bartoli et al in view of Halliday et al to modify the material configuration of the elongate member and capsule body as taught by Bartoli et al to incorporate the material configuration of the elongate member and capsule body as taught Halliday, for providing an insert for a beverage preparation machine which is primarily designed for use with cartridges, whether rigid, semi-rigid or flexible, that allows the beverage preparation machine to dispense beverage ingredients from flexible containers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rapparini (US 2012/0100259 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        August 11, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761